DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 37-48, 50-56 are rejected under 35 U.S.C. 103(a) as being unpatentable over USPN 6,161,738 to Norris in view of US Pub. No. 2003/0104739 to Jenkins with "Stab Performance of Shear Thickening Fluid (STF)-Fabric Composites for Body Armor Applications" to Egress as an evidentiary reference.
Regarding Claims 37-43 and 53-56
	Norris teaches a unitary composite fabric for tactical equipment such as a bag comprising a single outer layer and a single inner layer (Norris, abstract, figure 8). Norris teaches that the outer layer is formed of nylon (Id., column 4, lines 13-38). Norris teaches that the inner layer may be Kevlar (Id., column 5, lines 5-20). 
Norris does not appear to teach the specific denier, weave densities or areal densities of the two layers. Therefore, it would have been necessary and obvious for one of ordinary skill in the art at the time the invention was made to look to the prior art for exemplary types of Kevlar and nylon used in protective materials. Jenkins provides this conventional teaching, showing a 
Jenkins teaches that the backing material is Kevlar® Correctional™ which as shown in the specification of the present application is an exemplary material which meets the requirements of the backing layer, such as a para-aramid fiber fabric. Additionally, Egress provides evidence that Kevlar® Correctional™ fabrics are 70x70 yarns per inch using 200 denier Kevlar with an areal density of 0.0132 g/cm2 which is equivalent to approximately 4 oz/yd2 (Egress, page 4, paragraph 1). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite fabric of Norris, and to use the specific types of Kevlar and Nylon, including the corresponding fabric properties such as within the claimed ranges, as taught by Jenkins, motivated by the desire to form a conventional composite fabric comprising the proper Denier, weave density and areal densities of Kevlar and Nylon which are known in the art to be predictably suitable for use in Ballistic protection applications.
Norris teaches that the fabrics may be sewn together (Norris, column 5, lines 1-50). Norris does not appear to teach that the layers are attached through lamination or adhesive means. However, Jenkins teaches that the layers are consolidated together via lamination (Jenkins, paragraphs [0012] and [0043]). The fabric may be laminated with a thermoplastic resin (Id., paragraph [0017]), or a thermoset resin (Id., claim 5). Jenkins teaches the fabric may be 
Regarding the limitations of “for a tactical device,” and “facing an outside environment.” refers to the intended use of the composite fabric. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since the fabric of Norris is able to be configured into a protective vest, the limitations are met.

Regarding Claims 44-46
Regarding the backing layer having a warp yarn density of above 100% and a fill yarn density in excess of 75% and a number of filament crossovers between fifty million and ninety million crossovers per square inch, although the prior art does not disclose these weaving properties, the claimed properties are naturally flowing from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention, such as Kevlar® Correctional™ backing layer 
Regarding Claim 50
Regarding the fibers having a tensile strength greater than about 2000 MPa, an elastic modulus greater than about 60 GPa and a tensile strength greater than 7 grams per denier, although the prior art does not disclose these physical properties, the claimed properties are deemed to naturally flow from the structure in the prior art since the Jenkins reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention (Kevlar Fibers, Ballistic-grade Nylon fibers).  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding Claims 51 and 52
	Norris does not appear to teach that the tactical device is a tactical garment such as a ballistic vest. However, Jenkins teaches a nylon/Kevlar composite that may be used in tactical garments and equipment such as bullet proof vests (Jenkins , paragraph [0019]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite fabric of Norris, and to produce a protective vest using said fabric, as suggested by Jenkins, motivated by the desire to form a conventional protective fabric and to extend the applications and economic potential for said fabric. 
Alternatively, the limitation of “the tactical device is a tactical garment (ballistic vest)" refers to the intended use of the composite fabric. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the .

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. Applicant argues that the claimed invention would not stop a ballistic threat but rather is beneficial in high wear applications and therefore the cited references fail to disclose or contemplate the invention. Examiner respectfully disagrees. The claimed invention requires a composite fabric of nylon and Kevlar including the claimed properties which are taught by the prior art combination. The intended use of the fabric weather in high wear situations must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786